Citation Nr: 0012016
Decision Date: 05/08/00	Archive Date: 09/08/00

DOCKET NO. 96-30 880               DATE MAY 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD 

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to July 1973. The
veteran died in November 1994. The appellant is the veteran's
widow.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a March 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which
denied entitlement to service connection for the cause of the
veteran's death.

The Board notes that in a Statement in Support of Claim dated in
May 1995, the appellant stated that "smoking and drinking should be
s/c". To the extent that this may be construed as a claim for
accrued benefits, such has not been developed for appellate
purposes and the Board does not have jurisdiction over this issue
because it has not been adjudicated by the RO. Absent a decision
and a Notice of Disagreement, the Board does not have jurisdiction
over an issue. See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v.
Brown, 5 Vet. App. 554 (1993). The matter is therefore referred to
the RO.

However, the Board would be remiss in not mentioning the following.
Setting aside the matter of whether "smoking and drinking" are
disabilities for which service connection may be granted, and also
setting aside various statutory and regulatory provisions which
prohibit service connection for alcohol- and tobacco-related
disabilities 1, an accrued benefits claim is "derivative of" a
veteran's claim for service connection and, by statute, the
appellant takes the veteran's claim as it stood on the date of his
death. See 38 U.S.C.A. 5121; 38 C.F.R. 3.1000; see also

-------------------------------------------------------------
1 See, e.g. Section 8052 of the Omnibus Budget Reconciliation Act
of 1990, Pub. L. No.101-508, 8052, 104 Stat. 1388, 1388-351; 38
U.S.C.A. 105 (West 1991); 38 C.F.R. 3.1(n), 3.301(c) (1999); 38
U.S.C.A. 1103 (West 1991 and Supp. 1999). 

 2 -

Jones v. Brown, 8 Vet. App. 558, 560 (1996) and Zevalkink v. Brown,
102 F. 3 d 1236, 1242 (Fed. Cir. 1996). A review of the record does
not disclose that the veteran filed any claim of entitlement to
service connection for "smoking and drinking" during his lifetime.

FINDINGS OF FACT

1. The veteran died in November 1994 with the cause of death
reported as metastatic pancreatic cancer.

2. At the time of the veteran's death, service connection was in
effect for osteoarthritis and gout of multiple joints, evaluated as
60 percent disabling; fracture of the right os calcis with
traumatic arthritis of the right ankle, evaluated as 20 percent
disabling; fracture of the left os calcis with traumatic arthritis
of the left ankle evaluated, as 20 percent disabling; hypertension,
evaluated as noncompensable; and hemorrhoids, evaluated as
noncompensable.

3. There is no evidence of record that the veteran had active
service in the Republic of Vietnam, nor that the veteran was
exposed to herbicides during his period of active service.

4. Pancreatic cancer is not among the diseases which may be
presumptively service connected under applicable law and
regulations pertaining to herbicide exposure.

5. The appellant has submitted no competent medical evidence which
links or relates the metastatic pancreatic cancer to service,
including claimed exposure to herbicides during service, or to any
service-connected disability.

- 3 -

CONCLUSION OF LAW

The claim for entitlement to service connection for the cause of
the veteran's death is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death was
related to his period of service. In particular, she has alleged
that his cancer is due to exposure to Agent Orange. Specific
contentions of the appellant will be discussed below.

In the interest of clarity, the Board will initially review the
factual background of this case. The relevant law and VA
regulations will then be discussed. Finally, the Board will analyze
the appellant's claim and render a decision.

Factual Background

Records contained in the veteran's claims folder do not indicate
Vietnam service. His DD Form 214 indicates no foreign service.

A review of the veteran's service medical records reveals that
there is no evidence of record that the veteran was treated for
symptoms associated with pancreatic cancer during his period of
active service.

The appellant submitted hospital treatment records from the Darnall
Army Community Hospital, dated from August 1994 to November 1994,
which demonstrate that the veteran was treated for pancreatic
cancer with lung metastasis. The veteran was eventually admitted
for comfort care for end-stage pancreatic

- 4 -

cancer. There was no attribution made that the pancreatic cancer
was associated with the veteran's period of active service.

The veteran died in November 1994. The Certificate of Death listed
the immediate cause of death as metastatic pancreatic cancer. No
autopsy was performed.

In December 1994, the appellant submitted a claim for entitlement
to service connection for the cause of the veteran's death. By
rating action dated in March 1995, the appellant's claim was denied
as there was no evidence which showed that the veteran's service
connected disabilities contributed materially to the cause of his
death. The RO noted that the veteran was service connected for
osteoarthritis and gout of multiple joints ; fracture of the right
os calcis, with traumatic arthritis, of the right ankle evaluated;
fracture of the left os calcis, with traumatic arthritis, of the
left ankle; hypertension; and hemorrhoids. His combined evaluation
was 80 percent from August 1, 1973.

In Statement in Support of Claim dated in May 1995, the appellant
asserted that the veteran was a Vietnam era veteran with pancreatic
cancer which had spread throughout his joints and lungs. The
appellant also asserted that the pancreatic cancer, which she
described as soft tissue sarcoma, was the result of exposure to
herbicides.

The RO forwarded the veteran's claims folder to a VA physician for
a review of the records. In a medical opinion dated in May 1997,
the examiner concluded that the proper diagnosis was metastatic
pancreatic cancer. The physician further determined that it was not
as likely that the veteran's lung cancer could be the primary site
of the cancer. He indicated that the Army Hospital records had
specifically listed the diagnosis as metastatic pancreatic
carcinoma, and that a cancer conference on October 1994 also
diagnosed it as metastatic adenocarcinoma, probably pancreas as the
primary site. The veteran also had a chest X-ray that was

- 5 -

preformed while he had the pancreatic mass and the retroperitoneal
mass which was showing no signs of metastasis at that time. Later
chest X-rays did show metastasis. The examiner indicated that a
review of the literature suggested that tobacco smoking was
associated with head, neck, esophageal and bladder cancers. Alcohol
was said to be associated with esophageal and oropharyngeal
cancers. Sarcomas were said to be a different cancer altogether
from adenocarcinoma that was described on the biopsy and referred
to in the death certificate diagnosis. The report of pathology of
the lymph node dated in August 1994, indicated that with a history
of pancreatic mass, the morphology of the adenocarcinoma was
consistent with metastasis from pancreatic adenocarcinoma.

Relevant Law and Regulations

Service connection for the cause of death

Under the pertinent statutes and regulations, service connection
may be established for the cause of a veteran's death when a
service-connected disability was either the principal or a
contributory cause of death. 38 U.S.C.A. 1310 (West 1991); 38
C.F.R. 3.312 (1999). A service connected disability is the
principal cause of death when that disability, singly or jointly
with some other condition, was the immediate or underlying cause of
death or was etiologically related thereto. 38 C.F.R. 3.312(b)
(1999). A contributory cause of death must be causally connected to
the death and must have contributed substantially or materially to
death, combined to cause death, or aided or lent assistance to the
production of death. 38 C.F.R. 3.312(c)(1) (1999).

Entitlement to service connection may be granted for a disease or
injury incurred in or aggravated by military service. 38 U.S. C.A. 
1110, 1131 (West 1991); 38 C.F.R. 3.303(a). Where a veteran served
90 days or more during a period of war or during peacetime service
after December 31, 1946, and carcinoma becomes

- 6 - 

manifest to a degree of 10 percent within one year from date of
termination of such service, such disease shall be presumed to have
been incurred in service, even though there is no evidence of such
disease during the period of service. In addition, service
connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

Service connection - Agent Orange exposure

A disease associated with exposure to certain herbicide agents,
listed in 38 C.F.R. 3.309 (1999) will be considered to have been
incurred in service even though there is no evidence of such
disease during the period of service. See 38 U.S.C.A. 1116 (West
1991 & Supp. 1999).

A veteran who, during active military, naval, or air service,
served in the Republic of Vietnam during the Vietnam era, and has
a disease listed at 38 C.F.R. 3.309(e) (1999), shall be presumed to
have been exposed during such service to a herbicide agent, unless
there is affirmative evidence to establish that the veteran was not
exposed to any such agent during that service. 38 C.F.R.
3.307(a)(6)(iii) (1999).

If a veteran was exposed to a herbicide agent during active
military, naval, or air service, the following diseases shall be
service-connected if the requirements of 38 U.S.C.A. 1116 (West
1991), 38 C.F.R. 3.307(a)(6)(iii) (1999) are met, even though there
is no record of such disease during service, provided further that
the rebuttable presumption provisions of 38 U.S.C.A. 1113 (West
1991); 38 C.F.R. 3.307(d) (1999) are also satisfied: chloracne or
other acneform diseases consistent with chloracne, Hodgkin's
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and
subacute peripheral neuropathy, porphyria cutanea tarda, prostate
cancer, respiratory cancers (cancer of the lung, bronchus, larynx,
or trachea), and soft-tissue

- 7 -

sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's
sarcoma, or mesothelioma). 38 C.F.R. 3.309(e) (1999).

In November 1999, the Secretary of Veterans Affairs determined that
certain diseases were not associated with exposure to herbicide
agents. 64 Fed. Reg. 211, pages 59232 et seq. In pertinent part,
gastrointestinal tumors, including pancreatic cancer, were
determined not to be associated with herbicide exposure.

In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), the
United States Court of Appeals for the Federal Circuit held that
when a veteran is found not to be entitled to a regulatory
presumption of service connection for a given disability the claim
must nevertheless be reviewed to determine whether service
connection can be established on a direct basis. Combee v. Brown,
34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v.
Principi, 4 Vet. App. 78 (1993). Thus, the Board must not only
determine whether the veteran has a disability which is recognized
by VA as being etiologically related to prior exposure to herbicide
agents that were used in Vietnam (See 38 C.F.R. 3.309(e)), but must
also determine whether the current disability is the result of
active service under 38 U.S.C.A. 1110 and 38 C.F.R. 3.303(d).

In other words, the fact that the veteran did not meet the
requirements of 38 C.F.R. 3.309 does not in and of itself preclude
the appellant from establishing service connection as she may, in
the alternative, establish service connection by way of proof of
actual direct causation, showing that his exposure to Agent Orange
during service caused his fatal esophageal cancer. However, where
the dispositive issue involves a question of medical causation
(such as whether a condition claimed is the result of active
service in the military), then competent medical or other probative
evidence is necessary. Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

8 - 

Well-grounded claims

The threshold question that must be resolved is whether the
appellant has submitted a well-grounded claim for entitlement to
service connection for the cause of the veteran's death. 38
U.S.C.A. 5107(a) (West 1991). Pursuant to 38 U.S.C.A. 5107(a) (West
1991), a person who submits a claim for benefits administered by
the Secretary shall have the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. A well- grounded claim is a
plausible claim, one that is meritorious on its own or capable of
substantiation. Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995);
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see Johnson v.
Brown, 8 Vet. App. 423, 426- 27 (1995) (applying well-grounded
claim requirement in context of service connection for cause of
veteran's death).

In order for a death claim to be well grounded, there must be
competent evidence of death; of incurrence or aggravation of a
fatal disease or injury in service in the form of lay or medical
evidence; and of a nexus between the in-service injury or disease
and the veteran's death in the form of medical evidence. Caluza v.
Brown, 7 Vet. App. 498 (1995); Ramey v. Brown, 9 Vet. App. 40, 46
(1996), affd 120 F.3d 1239 (Fed. Cir. 1997).

The United States Court of Appeals for Veterans Claims (the Court)
has further held that where the determinative issue involves either
medical etiology or a medical diagnosis, competent medical evidence
is ordinarily required to fulfill the well-grounded-claim
requirement of section 5107(a). Edenfield v. Brown, 8 Vet. App.
384, 388 (1995) (en banc).

9 -

Analysis

At the outset of its discussion, the Board observes that the
evidence of record does not indicate, and the appellant does not
appear to contend, that the veteran's pancreatic cancer was present
during service or within the one year presumptive period for
chronic diseases. The medical evidence shows that the veteran
developed this condition more than twenty years after his
separation from service.

The appellant contends that she is entitled to service connection
for the cause of the veteran's death secondary to his exposure to
Agent Orange.

With respect to the first element of the Caluzal/Ramey analysis
outlined above, there is evidence of the veteran's death.

As to the second Caluzal/Ramey element, evidence of in-service
injury or disease, there is no evidence of record that the veteran
had active service in the Republic of Vietnam. Similarly, there is
no objective evidence of record that the veteran was exposed to
Agent Orange or any other herbicide during his period of active
service. Nonetheless, for the purpose of well grounding a claim
statements which are not inherently incredible are presumed to be
true. See King v. Brown, 5 Vet. App. 19, 21 (1993). In this case,
the appellant's statements concerning the veteran's Agent Exposure
must be accepted as true for the limited purpose of determining
whether the claim is well grounded. Cf Pearlman v. West, 11 Vet.
App. 443, 447 (1998) [widow's statement that deceased veteran was
exposed to mustard gas during service must be assumed to be true].

However, even assuming that the veteran was exposed to Agent Orange
during service, pancreatic cancer, which is the condition listed as
a cause of the veteran's death on his death certificate, is not a
condition which may be presumed to be

- 10 -

related to Agent Orange exposure. See 38 C.F.R. 3.309(e) (1999).
Indeed, the Secretary of VA has specifically found that such
cancers are not related to herbicide exposure. See 64 Fed. Reg. at
59243. 

The appellant has not submitted any competent medical evidence, nor
is there any competent medical evidence of record, which relates
pancreatic cancer to the veteran's period of military service or
exposure to herbicides. See Combee v. Brown, 34 F. 3d 1039 (Fed.
Cir. 1994), which was discussed in detail above. Thus, there is no
competent medical evidence of record which establishes a nexus
between the established cause of death and the veteran's exposure
to Agent Orange.

The appellant has offered only her own initial unsupported
contentions to establish a link between the veteran's death in 1994
and alleged exposure to Agent Orange. While the appellant is
certainly competent to testify to the symptoms of the veteran's
condition, the capability of a witness to offer such evidence is
different from the capability of a witness to offer evidence that
requires medical knowledge. Espiritu v. Derwinski, 2 Vet. App. 494,
494 (1992). Causative factors of a disease amount to a medical
question; only a physician's opinion would be competent evidence.
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

The appellant asserts that the primary site of the cancer may have
been the veteran's lungs, or in the alternative, the pancreatic
cancer which had metastasized to the veteran's lungs should permit
service connection on a presumptive basis as per 38 C.F.R. 3.309.

The Board finds that the competent medical evidence has established
that the primary site of the cancer was the pancreas, which then
metastasized to the lungs. See the May 1997 medical report
discussed above. There is no competent medical evidence of record
to the effect that the veteran had lung cancer or any disease other
than pancreatic cancer.

Moreover, the Court has held that presumptive service connection
does not apply where the disability is the result of metastasis
rather than a disability of the primary site. See Ramey v. Brown,
9 Vet. App. 40 (1996) [medical evidence of record supported finding
that carcinoma in veteran's liver was the result of metastasis from
colon cancer, rather than from primary liver cancer, so that
presumptive service connection for liver cancer attributed to
radiation exposure during service did not apply].

As for the appellant's contention that the veteran had soft tissue
sarcoma, a presumptive Agent Orange disease, there is no competent
medical evidence of record to that effect, and the May 1997 VA
medical opinion makes it clear that the veteran's adenocarcinoma is
not soft tissue carcinoma.

The appellant has not specifically contended that the veteran's
"drinking and smoking" was in any way responsible for his fatal
pancreatic cancer, and there is no evidence of record does not
indicate that such is the case. Indeed, the May 1997 medical
opinion obviously considered the matter, but did not indicate that
such factors were involved in the veteran's pancreatic cancer.

Finally, the Board notes that the appellant has not contended, and
the medical evidence of record does not reflect, that any of the
veteran's service-connected disabilities were in any was implicated
in his death.

To summarize, the service medical records are negative of any
evidence of symptoms associated with pancreatic cancer during the
veteran's period of active service. The first post service clinical
evidence of a pancreatic cancer is in 1994, many years after
service. The appellant has not submitted evidence of a link between
the veteran's pancreatic cancer and his military service.
Accordingly, the

- 12 -

claim for entitlement to service connection for the cause of the
veteran's death is not well grounded and must be denied.

Additional Matters

The Board notes that the Court has held that, when a claimant fails
to submit a well- grounded claim under 38 U.S.C.A. 5107(a) (West
1991), VA has a duty under 38 S.C.A. 5103(a) (West 1991) to advise
the claimant of the evidence required to complete the application.
In the case at hand, the Board finds that the rating decision and
the statements of the case adequately informed the appellant of
what evidence is necessary evidence to support her claim. See
Robinette v. Brown, 8 Vet. App. 69 (1995). This decision further
serves to inform the appellant of the kinds of evidence which would
serve to make her claim well grounded.

The Board acknowledges that it has decided the present appeal on a
different basis than did the RO. When the Board addresses in a
decision a question that has not been addressed by the RO, it must
be considered whether the claimant has been given adequate notice
and opportunity to respond and, if not, whether the claimant will
be prejudiced thereby. See Bernard v. Brown, 4 Vet.App. 384 (1993).
The Board concludes that the appellant has not been prejudiced by
the decision herein. The appellant was denied by the RO. The Board
considered the same law and regulations. The Board has concluded
that the appellant did not meet the initial threshold evidentiary
requirements of a well-grounded claim. The result is the same; the
RO accorded the claim more consideration than was warranted.
Edenfield v. Brown, 8 Vet. App. 384 (1995). The appellant has been
accorded ample opportunity to present evidence and argument in
support of her claim.

ORDER

A well- grounded claim not having been presented, entitlement to
service connection for the cause of the veteran's death is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

- 14 -



